Citation Nr: 0940253	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include ulcers and gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1945 to July 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the Veteran's claim.

Procedural history

In February 2005, the Veteran filed a claim of entitlement to 
service connection for a gastrointestinal disability [claimed 
as "stomach problems"].  The Veteran's claim was denied in 
the June 2005 rating decision.  The Veteran disagreed with 
that denial and initiated an appeal by filing a timely 
substantive appeal (VA Form 9) in January 2006.

In November 2006, the Veteran presented sworn testimony 
before a decision review officer (DRO).  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

A December 2006 Supplemental Statement of the Case (SSOC) 
continued the denial of the Veteran's claim.

Issues not currently on appeal

The June 2005 rating decision also granted the Veteran 
service connection for bilateral hearing loss and assigned a 
noncompensable disability rating effective February 17, 2005.  
Additionally, the June 2005 rating decision granted the 
Veteran service connection for tinnitus and assigned a 10 
percent disability rating effective February 17, 2005.  As 
evidenced by the claims folder, the Veteran did not express 
disagreement with the rating decisions as to these issues.  
Accordingly, those issues are not in appellate status and 
will be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

FINDING OF FACT

The competent medical evidence does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed gastrointestinal disability and his military 
service.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a gastrointestinal 
disability, to include ulcers and GERD.

In the interest of clarity, the Board will discuss certain 
preliminary matters. The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated March 2005.  The VCAA 
letter indicated that in order for service connection to be 
granted, there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service 
causing the injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claims.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The March 2005 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The March 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 Dingess letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claim was readjudicated in the December 2006 SSOC.  

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records and the Veteran's 
statements, as well as VA and private treatment records.  

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his 
gastrointestinal disability claim.  Under 38 C.F.R. 
§ 3.159(c)(4) (2008), VA will provide a medical examination 
or opinion if the information and evidence of record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim but:  (1) contains competent lay or medical 
evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); see also McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

In the present case, the Veteran has presented no evidence 
that he sought treatment for his current gastrointestinal 
disability in service.  There is no objective evidence of an 
in-service injury or disease. Accordingly, a VA examination 
was not warranted.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this 
case, there is no objective evidence of record that 
establishes or suggests that the Veteran's current 
gastrointestinal disability existed during military service.

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  Moreover, he 
presented sworn testimony before a DRO in November 2006.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including ulcers, when such 
are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran is claiming entitlement to service connection for 
a gastrointestinal disability, to include ulcers and GERD, 
which he contends is due to his military service.  See, e.g., 
an Informal Hearing Presentation dated September 2009. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
competent medical evidence of record demonstrates that the 
Veteran is currently diagnosed with peptic ulcer disease 
(PUD), a chronic duodenal ulcer, and GERD.  See, e.g., 
private treatment records dated February 2003 and June 2005.  
Accordingly, Hickson element (1), current disability, is 
satisfied.

With respect to Hickson element (2), evidence of an in-
service incurrence of injury or disease, the Veteran contends 
that he developed "stomach problems" while serving in the 
Navy.  See the November 2006 hearing transcript, page 2.  
However, the Veteran's service treatment records do not 
indicate any complaints of or treatment for a 
gastrointestinal disability.  His July 1946 separation 
examination is pertinently absent any indication of a 
gastrointestinal disability.
  
Further, the record does not reflect medical evidence showing 
any manifestations of ulcers during the one-year presumptive 
period after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).  The first documented complaint or 
diagnosis of a gastrointestinal disability was in February 
1962, over fifteen years after the Veteran's July 1946 
release from active duty.  See a VA treatment record dated 
February 1962.  

The Veteran contends that he sought treatment for his 
gastrointestinal disability "probably within six months" 
after discharge from service.  See November 2006 hearing 
transcript, page 3.  Further, he contends that he was 
diagnosed with a duodenal ulcer immediately following 
discharge from service.  See Veteran's initial claim for VA 
benefits.  However, the Board finds the Veteran's statements 
to be lacking in probative value in light of the Veteran's 
entire medical history, which shows no such problems in-
service or for many years thereafter.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  As 
stated above, the medical evidence of record does not 
indicate treatment for a gastrointestinal disability, 
including ulcers and GERD, until February 1962, more than 
fifteen years after discharge from service.  

Significantly, immediately following his July 1946 military 
discharge, the Veteran filed a claim of entitlement to 
service connection for a back injury.  He made no mention of 
a gastrointestinal disability or receiving treatment for 
such.  
See the August 1946 Veteran's Application for Pension or 
Compensation.
It strains credulity to the breaking point that if the 
Veteran in fact had gastrointestinal problems in service as 
he now claims, he would not have mentioned it when he filed 
his claim for service connection for a back injury.

Additionally, the Board notes November 2006 statements from 
the Veteran's spouse indicating that the Veteran was "ill" 
in December 1945 and in April 1946.  Further, she mentioned 
that the Veteran sought treatment for and was diagnosed with 
an ulcer following discharge from service.  However, these 
statements are inconsistent with the objective evidence of 
record, which demonstrates no complaints or treatment of any 
gastrointestinal disability for many years after the 
Veteran's military service.  Accordingly, the Board finds the 
Veteran's spouse's November 2006 statement to be of very 
little probative value. 


Accordingly, the Veteran's recent unsupported and self-
serving statements concerning in-service gastrointestinal 
problems are at odds with the remainder of the record, which 
is devoid any indication that any disease occurred during 
service or for at least a decade thereafter.  As such, the 
Veteran's statements are lacking credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service 
disease or injury.  Hickson element (2) is therefore not met, 
and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  There is no competent 
evidence of record that establishes a causal relationship 
between the Veteran's currently diagnosed gastrointestinal 
disability and his military service.  In the absence of in-
service disease or injury, it would seem that such medical 
nexus opinion would be impossible.

To the extent that that the Veteran is contending that the 
claimed gastrointestinal disability is related to his 
military service, he is not competent to comment on medical 
matters such as etiology or medical nexus.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran has stated that he has 
had a gastrointestinal disability since his military service, 
he was not formally diagnosed with any gastrointestinal 
disability until February 1962.  
See VA treatment record dated February 1962.  This was more 
than fifteen years after the Veteran left service in July 
1946.  

There is of record a February 2005 private treatment record 
from CHS Marion Family Practice and Associates which 
indicates that the Veteran has been treated for PUD since 
1945.  This report appears to rely solely upon the Veteran's 
unsubstantiated self-report of his own medical history.  
Pertinently, the report of CHS Marion Family Practice and 
Associates does not suggest that the Veteran received 
continuous treatment from that facility, and no clinical 
reports for the many decades following service were 
furnished.

It is now well established that information from an appellant 
which is merely transcribed by a medical professional still 
amounts only to a statement from that appellant. See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that an 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].  So it is in this case.

There is no competent medical evidence that the Veteran 
complained of or was treated for a gastrointestinal 
disability for many years after his separation from service.  
See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999).  Such evidence 
is lacking in this case.   Therefore, continuity of 
symptomatology after service is not demonstrated.

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a gastrointestinal disability, to include PUD and GERD.  The 
benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include ulcers and GERD, is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


